Citation Nr: 1434480	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  07-22 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970, with subsequent service in the Kentucky Air National Guard, to include active duty from November 2003 to April 2004. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In December 2008, the Veteran presented testimony in support of his claim at a hearing, before a Decision Review Officer.  A transcript of the December 2008 hearing is of record. 

This claim was previously before the Board in March 2011, June 2013 and October 2013 when it was remanded for further evidentiary development.  It now returns to the Board for appellate review.

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder, has been raised by the record in an August 2008 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND
The record is unclear as to all of the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty training (INACDUTRA).  Given the Veteran's extensive service in the Kentucky Air National Guard, however, a pertinent inquiry is whether the claimed condition is attributable to his active duty or was incurred in or aggravated by a period of active service.  To that end, VA should confirm the nature of all of the Veteran's periods of military service.

The April 2014 VA examiner noted the Veteran was diagnosed with lumbago in 2000, which is prior to his November 2003 to February 2004 period of active duty.   While the April 2014 examination report does state it is less likely than not that the Veteran had a permanent worsening of his existing prior to service back condition beyond its natural progression as a result of service during the term of service covered under the remand, the April 2014 VA examination report does not specify what disability or diagnosis the examiner is referring to within this context.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  As a result, a remand is warranted to obtain another VA opinion to determine whether a low back disability, to include lumbago, clearly and unmistakably preexisted any period active duty service and was not aggravated thereby.  

A July 2013 supplemental statement of the case referenced review of VA treatment records not associated with the claims file.  Specifically, the July 2013 supplemental statement of the case referenced review of Louisville VA Medical Center (VAMC) records, dated from May 1999 to July 2013.  Louisville VAMC records, to include records from the New Albany Community Based Outpatient Clinic (CBOC), dated from May 1999 to May 2012, are associated with the claims file; however, VA treatment records, dated subsequent to May 2012, are not associated with the claims file.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Louisville VAMC, and any associated outpatient clinics, to include the New Albany CBOC, since May 2012, and associate such evidence with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate agency to confirm the exact nature (i.e. active duty, ACDUTRA, or INACDUTRA), and specific dates, of all periods of the Veteran's military service, to include Reserve service.

2.  Obtain VA treatment records referenced in a July 2013 supplemental statement of the case, from the Louisville VAMC and any associated outpatient clinics, to include the New Albany CBOC, since May 2012, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Thereafter, arrange for the Veteran's claims file to be reviewed in its entirety by a VA examiner, preferably the one who conducted the April 2014 examination, or otherwise by an appropriately qualified clinical specialist, in order to determine the nature and etiology of any back disabilities diagnosed proximate to or during the pendency of the claim. 

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA and VBMS) should be made available to and be reviewed by the examiner in conjunction with the examination.  

To assist the examiner in addressing the questions below, the examiner should be provided with the Veteran's exact periods of active duty, ACDUTRA, and INACDUTRA. 

Based on prior examination findings and a review of the record, the examiner must answer the following questions as to each back disability diagnosed proximate to, or during, the pendency of the claim:

* Whether it is clear and unmistakable that any back disability, diagnosed during or proximate to the claim, preexisted any period of active duty.  In this respect, the examiner is asked to specifically review and comment upon April 2014 VA examination report, which noted a diagnosis of lumbago in 2000.  If it is found that a back disability clearly and unmistakably preexisted any period of active duty, the examiner should identify the evidence upon which this opinion is based.  

* If it is found that a back disability clearly and unmistakably preexisted any period of active duty, the examiner should then provide an opinion as to whether the Veteran's back disability was clearly and unmistakably NOT aggravated by such active duty service.  In this regard, if there was an increase, was it clearly and unmistakably due to the natural progression of the disease.  The examiner should identify the evidence upon which the opinion is based.

* If it is NOT found that a back disability clearly and unmistakably preexisted any period of active service, the examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's back disability is etiologically related to any period of service.  If so, the examiner should identify the period of service.

Clear and unmistakable evidence is obvious and manifest.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner is requested to provide a complete rationale for the opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



